878 F.2d 379Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Mack Daniel CHISOLM, Petitioner.
No. 88-8044.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 30, 1989.Decided June 23, 1989.

Before WIDENER, HALL, and WILKINSON, Circuit Judges.
Mack Daniel Chisolm, pro se.
PER CURIAM:


1
Complaining of delay, Mack Daniel Chisholm has applied to this Court for a writ of mandamus directing the district court to act on his Fed.R.Crim.P. 35(a) motion for correction of his sentence.  The district court has since denied Chisholm's Rule 35(a) motion.  United States v. Chisholm, Cr. No. 87-312 (D.S.C. Nov. 30, 1988).  Accordingly, although leave to proceed in forma pauperis is granted, the petition for writ of mandamus is denied as moot.

PETITION DENIED